DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/11/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein the first frequency is increased when the first data pattern equals the second data pattern, and wherein the first frequency is decreased when the first data pattern is not equal to the second data pattern.
With respect to independent claim 9 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein the first frequency is 
With respect to independent claim 17 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely  a step for increasing the first frequency if the first data pattern equals the second data pattern; and a step for decreasing the first frequency if the first data pattern does not equal the second data pattern.
The allowable claims are supported in at least fig. 7 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824